UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 Commission File Number0-15572 FIRST BANCORP (Exact Name of Registrant as Specified in its Charter) North Carolina 56-1421916 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 341 North Main Street, Troy, North Carolina 27371-0508 (Address of Principal Executive Offices) (Zip Code) (Registrant's telephone number, including area code) (910)576-6171 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YESo NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. oLarge Accelerated Filerx Accelerated Filero Non-Accelerated Filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYESx NO The number of shares of the registrant's Common Stock outstanding on April 30, 2007 was 14,380,003. INDEX FIRST BANCORP AND SUBSIDIARIES Page Part I.Financial Information Item 1 - Financial Statements Consolidated Balance Sheets - March 31, 2007 and December 31, 2006 (With Comparative Amounts atMarch 31, 2006) 3 Consolidated Statements of Income - For the Periods Ended March 31, 2007 and 2006 4 Consolidated Statements of Comprehensive Income - For the Periods Ended March 31, 2007 and 2006 5 Consolidated Statements of Shareholders’ Equity - For the Periods Ended March 31, 2007 and 2006 6 Consolidated Statements of Cash Flows - For the Periods Ended March 31, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 Item 2 – Management’s Discussion and Analysis of Consolidated Results of Operations and Financial Condition 14 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 26 Item 4 – Controls and Procedures 27 Part II.Other Information Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6 – Exhibits 29 Signatures 31 Page 2 Index Part I.Financial Information Item 1 - Financial Statements First Bancorp and Subsidiaries Consolidated Balance Sheets ($ in thousands-unaudited) March 31, 2007 December 31, 2006 (audited) March 31, 2006 ASSETS Cashand due from banks, noninterest-bearing $ 20,355 43,248 32,687 Due from banks, interest-bearing 99,067 83,877 82,331 Federal funds sold 35,061 19,543 25,294 Total cash and cash equivalents 154,483 146,668 140,312 Securities available for sale (costs of $127,229, $130,824, and $113,838) 126,634 129,964 112,695 Securities held to maturity (fair values of $13,651, $13,168, and $12,551) 13,607 13,122 12,455 Presold mortgages in process of settlement 4,089 4,766 2,086 Loans 1,776,130 1,740,396 1,553,371 Less:Allowance for loan losses (19,478 ) (18,947 ) (16,610 ) Net loans 1,756,652 1,721,449 1,536,761 Premises and equipment 44,627 43,540 35,339 Accrued interest receivable 11,341 12,158 8,993 Goodwill 49,505 49,505 47,247 Other intangible assets 1,795 1,889 1,884 Other 14,549 13,563 10,115 Total assets $ 2,177,282 2,136,624 1,907,887 LIABILITIES Deposits:Demand - noninterest-bearing $ 225,644 217,291 213,661 Savings, NOW, and money market 524,381 502,775 473,655 Time deposits of $100,000 or more 434,336 422,772 372,232 Other time deposits 561,232 552,841 505,492 Total deposits 1,745,593 1,695,679 1,565,040 Securities sold under agreements to repurchase 49,440 43,276 32,939 Borrowings 198,013 210,013 131,739 Accrued interest payable 5,806 5,649 4,312 Other liabilities 13,271 19,302 14,886 Total liabilities 2,012,123 1,973,919 1,748,916 SHAREHOLDERS’ EQUITY Common stock, no par value per share Issued and outstanding:14,367,868, 14,352,884, and 14,291,060 shares 56,115 56,035 54,994 Retained earnings 113,376 111,220 104,926 Accumulated other comprehensive income (loss) (4,332 ) (4,550 ) (949 ) Total shareholders’ equity 165,159 162,705 158,971 Total liabilities and shareholders’ equity $ 2,177,282 2,136,624 1,907,887 See notes to consolidated financial statements. Page 3 Index First Bancorp and Subsidiaries Consolidated Statements of Income Three Months Ended March 31, ($ in thousands, except share data-unaudited) 2007 2006 INTEREST INCOME Interest and fees on loans $ 33,211 26,762 Interest on investment securities: Taxable interest income 1,539 1,329 Tax-exempt interest income 133 127 Other, principally overnight investments 653 497 Total interest income 35,536 28,715 INTEREST EXPENSE Savings, NOW and money market 2,257 1,333 Time deposits of $100,000 or more 5,336 3,677 Other time deposits 6,386 4,432 Securities sold under agreements to repurchase 412 262 Borrowings 2,279 1,158 Total interest expense 16,670 10,862 Net interest income 18,866 17,853 Provision for loan losses 1,121 1,015 Net interest income after provision for loan losses 17,745 16,838 NONINTEREST INCOME Service charges on deposit accounts 2,177 2,074 Other service charges, commissions and fees 1,259 1,205 Fees from presold mortgages 327 267 Commissions from sales of insurance and financial products 459 439 Data processing fees 47 36 Securities gains - - Other gains (losses) (33 ) (67 ) Total noninterest income 4,236 3,954 NONINTEREST EXPENSES Salaries 6,343 5,785 Employee benefits 1,778 1,781 Total personnel expense 8,121 7,566 Net occupancy expense 938 816 Equipment related expenses 938 811 Intangibles amortization 94 61 Other operating expenses 4,039 3,475 Total noninterest expenses 14,130 12,729 Income before income taxes 7,851 8,063 Income taxes 2,965 3,072 NET INCOME $ 4,886 4,991 Earnings per share: Basic $ 0.34 0.35 Diluted 0.34 0.35 Weighted average common shares outstanding: Basic 14,360,111 14,254,785 Diluted 14,492,159 14,421,639 See notes to consolidated financial statements. Page 4 Index First Bancorp and Subsidiaries Consolidated Statements of Comprehensive Income Three Months Ended March 31, ($ in thousands-unaudited) 2007 2006 Net income $ 4,886 4,991 Other comprehensive income (loss): Unrealized gains (losses) on securities available for sale: Unrealized holding gains (losses) arising during the period, pretax 265 (96 ) Tax benefit (expense) (104 ) 37 Pension adjustments: Pension adjustment related to unfunded pension liability - 16 Tax expense - (6 ) Amortization of prior service cost, actuarial lossand transition obligation 93 - Tax expense (36 ) - Other comprehensive income (loss) 218 (49 ) Comprehensive income $ 5,104 4,942 See notes to consolidated financial statements. Page 5 Index First Bancorp and Subsidiaries Consolidated Statements of Shareholders’ Equity Common Stock Retained Accumulated Other Comprehensive Share- holders’ (In thousands, except per share - unaudited) Shares Amount Earnings Income (Loss) Equity Balances, January 1, 2006 14,229 $ 54,121 102,507 (900 ) 155,728 Net income 4,991 4,991 Cash dividends declared ($0.18 per share) (2,572 ) (2,572 ) Common stock issued under stock option plan 44 429 429 Common stock issued into dividend reinvestment plan 18 397 397 Stock-based compensation - 47 47 Other comprehensive loss (49 ) (49 ) Balances, March 31, 2006 14,291 $ 54,994 104,926 (949 ) 158,971 Balances, January 1, 2007 14,353 $ 56,035 111,220 (4,550 ) 162,705 Net income 4,886 4,886 Cash dividends declared ($0.19 per share) (2,730 ) (2,730 ) Common stock issued under stock option plan 15 76 76 Purchases and retirement of common stock - (8 ) (8 ) Stock-based compensation - 12 12 Other comprehensive income 218 218 Balances, March 31, 2007 14,368 $ 56,115 113,376 (4,332 ) 165,159 See notes to consolidated financial statements. Page 6 Index First Bancorp and Subsidiaries Consolidated Statements of Cash Flows Three Months Ended March 31, ($ in thousands-unaudited) 2007 2006 Cash Flows From Operating Activities Net income $ 4,886 4,991 Reconciliation of net income to net cash provided by operating activities: Provision for loan losses 1,121 1,015 Net security premium amortization 6 21 Other losses 33 67 Decrease in net deferred loan fees and costs 18 107 Depreciation of premises and equipment 802 688 Stock-based compensation expense 12 47 Amortization of intangible assets 94 61 Deferred income tax benefit (280 ) (416 ) Origination of presold mortgages in process of settlement (18,614 ) (15,623 ) Proceeds from sales of presold mortgages in process of settlement 19,291 16,884 Decrease (increase) in accrued interest receivable 817 (46 ) Increase in other assets (7 ) (62 ) Increase in accrued interest payable 157 477 Increase (decrease) in other liabilities (5,941 ) 1,778 Net cash provided by operating activities 2,395 9,989 Cash Flows From Investing Activities Purchases of securities available for sale (13,233 ) (6,495 ) Purchases of securities held to maturity (910 ) (1,968 ) Proceeds from maturities/issuer calls of securities available for sale 16,741 7,300 Proceeds from maturities/issuer calls of securities held to maturity 421 751 Net increase in loans (37,139 ) (71,238 ) Purchases of premises and equipment (1,879 ) (1,187 ) Net cash used by investing activities (35,999 ) (72,837 ) Cash Flows From Financing Activities Net increase in deposits and repurchase agreements 56,078 69,872 Proceeds from (repayments of) borrowings, net (12,000 ) 31,500 Cash dividends paid (2,727 ) (2,561 ) Proceeds from issuance of common stock 76 826 Purchases and retirement of common stock (8 ) - Net cash provided by financing activities 41,419 99,637 Increase in cash and cash equivalents 7,815 36,789 Cash and cash equivalents, beginning of period 146,668 103,523 Cash and cash equivalents, end of period $ 154,483 140,312 Supplemental Disclosures of Cash Flow Information: Cash paid during the period for: Interest $ 16,513 10,385 Income taxes 7,097 1,243 Non-cash transactions: Unrealized gain (loss) on securities available for sale, net of taxes 161 (59 ) Foreclosed loans transferred to other real estate 802 250 See notes to consolidated financial statements. Page 7 Index First Bancorp and Subsidiaries Notes to Consolidated Financial Statements (unaudited) For the Periods Ended March 31, 2007 and 2006 Note 1 - Basis of Presentation In the opinion of the Company, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly the consolidated financial position of the Company as of March 31, 2007 and 2006 and the consolidated results of operations and consolidated cash flows for the periods ended March 31, 2007 and 2006.Reference is made to the 2006 Annual Report on Form 10-K filed with the SEC for a discussion of accounting policies and other relevant information with respect to the financial statements.The results of operations for the periods ended March 31, 2007 and 2006 are not necessarily indicative of the results to be expected for the full year. Note 2 –
